UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-148922 Jumpkicks, Inc. (Exact name of registrant as specified in its charter) Delaware 26-0690857 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 632 Marsh Creek Court, Henderson, Nevada 89002 (Address of principal executive offices) 702-752-1515 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 10,860,000 common shares as of March 1, 2011. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 4T: Controls and Procedures 7 PART II – OTHER INFORMATION Item 1: Legal Proceedings 8 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3: Defaults Upon Senior Securities 8 Item 4: Removed and Reserved 8 Item 5: Other Information 8 Item 6: Exhibits 8 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of January 31, 2011and January 31, 2010 (unaudited); F-2 Consolidated Statements of Operations for the three months ended January 31, 2011 and January 31, 2010, and for the period from August 3, 2007 (Inception) to January 31, 2011 (unaudited); F-3 Consolidated Statement of Stockholders’ Equity (Deficit)for period from August 3, 2007 (Inception) to January 1, 2011 (unaudited); F-4 Consolidated Statements of Cash Flows for the three months ended January 31, 2011 and January 31, 2010, and for the period from August 3, 2007 (Inception) to January 31, 2011 (unaudited); F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended January 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 JUMPKICKS, INC. (A Development Stage Company) Balance Sheets (unaudited) ASSETS January 31, 2011 October 31, 2010 CURRENT ASSETS Cash $ $ Accounts receivable - - Total Current Assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Shareholder loan Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock - $0.001 par value; 90,000,000 shares authorized; 10,860,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 JUMPKICKS, INC. (A Development Stage Company) Statements of Operations (unaudited) For the Three Months Ended January 31, 2011 For the Three Months Ended January 31, 2010 For the Period from August 3, 2007 (Inception) through January 31, 2011 REVENUES - - $ COST OF GOODS SOLD - - GROSS PROFIT - - OPERATING EXPENSES Depreciation expense Professional fees Bad debt - - General and administrative 73 98 TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS OTHER INCOME Interest income - - TOTAL OTHER INCOME - - LOSS BEFORE INCOME TAXES INCOME TAX EXPENSE - - - NET LOSS $ NET LOSS PER SHARE: BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. F-2 JUMPKICKS, INC. (A Development Stage Company) Statement of Stockholders' Equity (Deficit) (unaudited) Common Stock Additional Paid-in Deficit Accumulated during the Development Shares Amount Capital Stage Total Balance August 3, 2007 - $
